DETAILED ACTION
This communication is in response to applicant’s response filed under 37 C.F.R §1.111 in response to a non-final office action.  Claim 2 is amended; Claim 3 is cancelled; Claims 1, 2, 4 - 8 are currently pending and subject to examination.

Response to Arguments
In light of the applicant’s amendment to remedy the informalities pointed out in the previous office action, the objection to claim 2 is hereby withdrawn.  Applicant’s arguments with respect to the art rejection to claims 1, 2, 4 - 8 have been fully considered but they are not persuasive.
Applicant’s Arguments:
Applicant argues that Tremblay fails to teach a first base and a second base that are connected via a transport network configured to provide a layer 2 connection service and that Tremblay just describes vSwitch 116a and vSwitch 116b that are connected via a physical switch 118 and because Tremblay fails to teach the bases that are connected via a transport network, this means that the bases will never encounter a situation such that the MAC address of the received frame does not match any of the forwarding rules.

Examiner’s Response:
Examiner respectfully disagrees with this argument as the claims are interpreted in light of the specification; however, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F .2d 1181, 26 USPDQ2d 1057 (Fed. Cir. 1993); 

Applicant’s Arguments:
Applicant argues that claim 2 recites that “the processor is to set the forwarding rule by sharing the computed forwarding path for forwarding a frame between the 

Examiner’s Response:
Examiner respectfully disagrees with this argument and reminds the applicant that the claims are given their broadest reasonable interpretation in light of the specification; however, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F .2d 1181, 26 USPDQ2d 1057 (Fed. Cir. 1993).  Furthermore, in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the sharing is with respect to a frame between the bases in an opposite direction) are not recited in the rejected claim(s).  Claim 2 does not recite that the sharing is with respect to a frame between the bases in an opposite direction.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Therefore, if the disclosure presents alternative interpretation, it is incumbent upon the applicant to make clarifications in the claim language to better capture the essence of the disclosed invention or preferred embodiment in the claim language.  As such, the argument that the forwarding rule generation and setting part can set a forwarding rule in which the computed forwarding path is shared, thereby implementing forwarding in the opposite direction is not persuasive because it is not recited in the claim.  
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Tremblay et al. (US 20150334045 A1) in view of Wang et al. (US 20130136126 A1).

Regarding claim 1, Tremblay et al. discloses a transport network control apparatus (Tremblay et al., FIG. 8, DC-SDN controller node 400), comprising:
a processor (Tremblay et al., FIG. 8, processor 402),
a memory (Tremblay et al., FIG. 2, memory) storing instructions executable by the processor (Tremblay et al., [0072], the memory contains instructions executable by the processor) to:
acquire, from a cloud management system (Tremblay et al., FIG. 3, Cloud Management System 124) configured to manage a first base (Tremblay et al., FIG. 3, vSwitch1 116a) and a second base (Tremblay et al., FIG. 3, vSwitch1 116b) that are connected via a transport network (Tremblay et al., FIG. 3), a layer 2 connection service (Tremblay et al., [0042] the AP-SDN controller interacts with the flow network via the Cloud Management System (CMS) / Data Center SDN (DC-SDN) instance to install and manage flow rules), a MAC address to be used for a frame that is transmitted from any one of the bases (Tremblay et al., [0043] a flow represents a subset of traffic that follows the same conditions according to the packet headers over a given period of time where a certain number of parameters can be used to identify a flow (IP source, IP destination, TCP source, TCP destination, etc.) ; [0067] network identifiers include IP address, MAC address, port number, etc.);
compute, on the transport network, a forwarding path for forwarding the frame between the first and second bases using the MAC address as a destination (Tremblay et al., [0048], instructions to connect particular VMs can be received by the CMS and propagated to the DC-SDN which, in turn, can propagate the instructions to the appropriate underlying switches) and
set, in a forwarding node on the transport network, a forwarding rule for causing the frame to be forwarded along the computed forwarding path (Tremblay et al., [0048], the AP-SDN can communicate via the CMS and/or directly with the DC-SDN 126 to install a flow rule(s) in the DC-SDN);
wherein the transport network control apparatus manages, among a plurality of bases, a base(s) that serves as a destination(s) of the frame(s) to be forwarded according to the forwarding rule (Tremblay et al., [0050] the flow rule(s) received by the DC-SDN are decomposed and translated to configure the physical infrastructure (virtual and physical switches) as required) and one or more bases other than the base(s) that serves as the destination(s) (Tremblay et al., [0064] for a given rule, any underlying network element that is included in that rule can be identified as a destination for the rule).
Tremblay et al. does not expressly disclose when a MAC address of a received frame does not match any forwarding rule, the transport network control apparatus causes an edge node of the transport network to perform flooding of the received frame to the one or more bases other than the base(s) that serves as the destination(s) of the 
Wang et al., for example, from a similar field of endeavor discloses (Wang et al., [0046] the data center network system includes a virtual bridge and an address resolution protocol (ARP) server) when a MAC address of a received frame does not match any forwarding rule (Wang et al., [0046] the correct MAC address can be obtained by simultaneously identifying a destination IP address and the VDCID, so as to correctly forward packets; [0051] the receiving module is responsible for intercepting an address resolution protocol (ARP) request), the transport network control apparatus causes an edge node of the transport network to perform flooding of the received frame to the one or more bases other than the base(s) that serves as the destination(s) of the frame to be forwarded according to the forwarding rule (Wang et al., [0046] the virtual bridge intercepts an address resolution protocol (ARP) request having an identification field and a destination IP address field and adds a corresponding virtual data center identification to the identification field of the ARP request and redirecting the ARP request to the ARP server), and 
the transport network control apparatus perform flooding of the received frame by setting a second forwarding rule(s) to transmit the frame to the destination base(s) (Wang et al., [0068] the ARP server queries a corresponding MAC address according to an IP address recorded in the destination IP address field of the ARP request and the corresponding VDCID recorded in the identification field of the ARP request, and transmits the corresponding MAC address in response to the ARP request).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine when a MAC address of a received frame does not match any forwarding rule, the transport network control apparatus causes an edge node of the transport network to perform flooding of the received frame to the one or more bases other than the base(s) that serves as the destination(s) of the frame to be forwarded according to the forwarding rule, and the transport network control apparatus perform flooding of the received frame by setting a second forwarding rule(s) to transmit the frame to the destination base(s) as taught by Wang et al. with the system of Tremblay et al. in order to obtained a MAC address for a virtual machine (Wang et al., [0057]).

Regarding claim 8, Tremblay et al. as modified by Wang et al. discloses the second forwarding rule(s) is generated by excluding ports connected to base(s) managed by the cloud management system, from ports other than the receiving port of the received frame which serves as the forwarding destination of the received frame (Wang et al., [0083] the virtual bridge intercepts the third ARP request, and adds a predetermined value to an identification field of the third ARP request according to the service IP address IP8 of the second service node, and then redirects the third ARP request to the ARP server).  The motivation is the same as in claim 1.


Claims 2, 4 are rejected under 35 U.S.C. 103 as being unpatentable over Tremblay et al. (US 20150334045 A1) in view of Wang et al. (US 20130136126 A1), as applied to claim 1, further in view of Shimizu (US 20140198662 A1).

Regarding claim 2, Tremblay et al. - Wang et al. do not expressly disclose the processor is to compute the forwarding path by computing a shortest path tree using a selected one of the bases as a root, thereby computing the forwarding path for forwarding the frame between the bases; and the processor is to set the forwarding rule by sharing the computed forwarding path for forwarding a frame between the bases.
Shimizu, for example, from an analogous field of endeavor discloses the processor is to compute the forwarding path by computing a shortest path tree (Shimizu, [0030] The shortest path calculation section calculates a shortest path tree that sets one communication node compatible with the virtual machine to be deployed) using a selected one of the bases as a root (Shimizu, [0030] The shortest path calculation section calculates a shortest path tree that sets one communication node as the root node within a path tree), thereby computing the forwarding path for forwarding the frame between the bases (Shimizu, [0030] the shortest path calculation section can use Dijkstra's algorithm); and
the processor is to set the forwarding rule by sharing the computed forwarding path for forwarding a frame between the bases (Shimizu, [0030] the path setting section sets and distributes the flow table for and to the switch).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the processor is to compute et al. and Wang et al. in order to calculate the shortest path tree having such a single starting point (Shimizu, [0030]).

Regarding claim 4, Tremblay et al. and Wang et al. do not disclose instructions to acquire, from the cloud management system, a set of the MAC address and a virtual network identifier associated with the MAC address; wherein when the frame addressed to the base managed by the cloud management system is transmitted to the edge node connected to the base, the frame is transmitted after the virtual network identifier has been given to the frame.
Shimizu, for example, from an analogous field of endeavor discloses instructions to acquire, from the cloud management system, a set of the MAC address (Shimizu, [0029] the path setting request reception section receives a path setting request to secure connectivity of the communication network to a virtual machine (VM)) and a virtual network identifier associated with the MAC address (Shimizu, [0040] each of the transmitting node ID and the destination node ID may be expressed by a combination of a plurality of pieces of identification information);
wherein when the frame addressed to the base managed by the cloud management system is transmitted to the edge node connected to the base (Shimizu, [0038] the flow table stores an input port number of the switch, transmitting node identification information (ID), destination node identification information (ID), and an output port number of the switch in association with one another), the frame is transmitted after the virtual network identifier has been given to the frame (Shimizu, [0050] the path setting section sets the path by controlling settings of the flow table for each of the switches corresponding to the shortest path from the source node to the destination node based on the obtained shortest path tree).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine instructions to acquire, from the cloud management system, a set of the MAC address and a virtual network identifier associated with the MAC address; wherein when the frame addressed to the base managed by the cloud management system is transmitted to the edge node connected to the base, the frame is transmitted after the virtual network identifier has been given to the frame as taught by Shimizu with the combined system of Tremblay et al. and Wang et al. in order to calculate the shortest path tree having such a single starting point (Shimizu, [0030]).


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 5 – 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tremblay et al. (US 20150334045 A1).
Regarding claim 5, Tremblay et al. discloses a communication system (Tremblay et al., FIG. 5), comprising: a transport network control apparatus (Tremblay et al., FIG. 8, DC-SDN controller node 400) including: 
a processor (Tremblay et al., FIG. 2, central processing unit (CPU) 21),
a memory (Tremblay et al., FIG. 2, nonvolatile flash memory disk 24) storing instructions executable by the processor (Tremblay et al., [0026], nonvolatile flash memory stores an operating system (OS), various application programs) to:
acquire, from a cloud management system (Tremblay et al., FIG. 3, Cloud Management System 124) configured to manage a first base (Tremblay et al., FIG. 3, vSwitch1 116a) and a second base (Tremblay et al., FIG. 3, vSwitch1 116b) that are connected via a transport network (Tremblay et al., FIG. 3) configured to provide a layer 2 connection service (Tremblay et al., [0062] the packet handling rules can be sent from an application provider to a data center manager such as a CMS, or alternatively to an SDN controller or an access controller), a MAC address to be used for a frame that is transmitted from any one of the bases (Tremblay et al., [0062] the packet handling rules can include instructions for packet processing, steering, and/or forwarding where a packet handling rule includes instructions for routing an identified packet(s) between services or destinations; [0067] network identifiers include IP address, MAC address, port number, etc.);
compute, on the transport network, a forwarding path for forwarding the frame between the first and second bases using the MAC address as a destination (Tremblay et al., [0063] the rule translation can include determining which underlay network elements (physical or virtual) in the data center correspond to entities in the application provider's overlay network); and
set, in a forwarding node on the transport network, a forwarding rule for causing the frame to be forwarded along the computed forwarding path (Tremblay et al., [0063] the received rule(s) are then translated from the application provider's virtual topology (the overlay network) to the actual topology deployed in the data center); and at least one forwarding node on the transport network (Tremblay et al., [0064] for a given rule, any underlying network element that is included in that rule can be identified as a destination for the rule).

Regarding claim 6, Tremblay et al. discloses a forwarding node control method (Tremblay et al. FIG. 7), comprising, by a transport network control apparatus (Tremblay et al., FIG. 3, Data Center SDN 126) connected to a cloud management system (Tremblay et al., FIG. 3, Cloud Management System 124) configured to manage a first base (Tremblay et al., FIG. 3, vSwitch1 116a) and a second base (Tremblay et al., FIG. 3, vSwitch1 116b) that are connected via a transport network configured to provide a layer 2 connection service (Tremblay et al., [0042] the AP-SDN controller interacts with the flow network via the Cloud Management System (CMS) / Data Center SDN (DC-SDN) instance to install and manage flow rules):
acquiring, from the cloud management system, a MAC address to be used for a frame that is transmitted from any one of the bases (Tremblay et al., [0043] a flow represents a subset of traffic that follows the same conditions according to the packet headers over a given period of time where a certain number of parameters can be used to identify a flow (IP source, IP destination, TCP source, TCP destination, etc.); [0067] network identifiers include IP address, MAC address, port number, etc.);
computing, on the transport network, a forwarding path for forwarding the frame between the first and second bases using the MAC address as a destination (Tremblay et al., [0048], instructions to connect particular VMs can be received by the CMS and propagated to the DC-SDN which, in turn, can propagate the instructions to the appropriate underlying switches); and
setting, in a forwarding node on the transport network, a forwarding rule for causing the frame to be forwarded along the computed forwarding path (Tremblay et al., [0048], the AP-SDN can communicate via the CMS and/or directly with the DC-SDN 126 to install a flow rule(s) in the DC-SDN).

Regarding claim 7, Tremblay et al. discloses a non-transitory computer-readable recording medium storing thereon a program (Tremblay et al., [0072] memory contains instructions executable by the processor) configured to cause a computer comprising a layer a transport network control apparatus connected to a cloud management system (Tremblay et al., FIG. 3, Cloud Management System 124) configured to manage a first base (Tremblay et al., FIG. 3, vSwitch1 116a) and a second base (Tremblay et al., FIG. 3, vSwitch1 116b) that are connected via a transport network (Tremblay et al., FIG. 3),configured to provide a layer 2 connection service to execute, 
Tremblay et al., [0042] the AP-SDN controller interacts with the flow network via the Cloud Management System (CMS) / Data Center SDN (DC-SDN) instance to install and manage flow rules; [0067] network identifiers include IP address, MAC address, port number, etc.);
computing, on the transport network, a forwarding path for forwarding the frame between the first and second bases using the MAC address as a destination (Tremblay et al., [0030] The shortest path calculation section calculates a shortest path tree that sets one communication node compatible with the virtual machine to be deployed); and
setting, in a forwarding node on the transport network (Tremblay et al., [0023] the path setting section sets and distributes the flow table for and to the switch), a forwarding rule for causing the frame to be forwarded along the computed forwarding path (Tremblay et al., [0038] the flow table is a table in which a forwarding rule for a packet is described, and contents are added, deleted, or updated based on the instruction received from the centralized network control device).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIONEL PREVAL whose telephone number is (571)270-5673.  The examiner can normally be reached on Monday-Thursday 10-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NOEL BEHARRY can be reached on 5712705630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

/Lionel Preval/Examiner, Art Unit 2416            

/NOEL R BEHARRY/Supervisory Patent Examiner, Art Unit 2416